DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 5,  recites two counter circuits (“a count circuit, coupled to the count circuit”). It is unclear which one is a first count circuit and which one is a second count circuit.
Claim 1, line 8, “the control circuit” is lack of antecedent basis.
Claim 1, line 12, “the count circuit” is unclear. It is unclear because “the count circuit” is the first count circuit or the second count circuit.
Claim 2, line 1, “the count circuit” is unclear. It is unclear because “the count circuit” is the first count circuit or the second count circuit.
Claim 9, line 1, “the count circuit” is unclear. It is unclear because “the count circuit” is the first count circuit or the second count circuit.
Dependent claims 3-8 are rejected because they depend directly from claim 1.
Allowable Subject Matter
Claims 11-20 are allowed.
Claims 1-10  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, none of the prior art of record teaches or suggests an another count circuit, coupled to the first count circuit, and configured to perform a logic operation on the second count signal to generate an enable signal and a sensing adjustment signal; a sense circuit, coupled to the control circuit, generating a reference temperature voltage by dividing a reference voltage according to the sensing adjustment signal, and comparing the reference temperature voltage and a monitor voltage according to the enable signal to generate a determination signal; and a select circuit, coupled to the oscillator, the count circuit and the sense circuit, the select circuit dynamically selecting one of the oscillation signal and the first count signal according to the determination signal, and generating a pulse of a refresh request signal according to the dynamically selected one of the oscillation signal and the first count signal.. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Regarding claim 11, none of the prior art of record teaches or suggests counting the oscillation signal to generate a first count signal, and generating a second count signal; performing a logic operation on the second count signal to generate an enable signal and a sensing adjustment signal; generating a reference temperature voltage by dividing a reference voltage according to the sensing adjustment signal, and comparing the reference temperature voltage and a monitor voltage according to the enable signal to generate a determination signal; and dynamically selecting one of the oscillation signal and the first count signal according to the determination signal, and generating a pulse of a refresh request signal according to the dynamically selected one of the oscillation signal and the first count signal. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Walker (US 7,654,736) discloses a temperature sensing circuit (120) adapted for a memory device (124)(see Fig.1), comprising: an oscillator (1010a), configured to provide an oscillation signal; a count circuit (1020a), coupled to the oscillator, configured to count the oscillation signal to generate a first count signal (Fig. 10(a), Col.12, line 66-Col.13, line 27). The temperature sensing circuits may be used to control various parameters, such as internal regulated supply voltages, internal refresh frequency, a word line low voltage, or the like. In this way, operating specifications of a semiconductor device at worst case temperatures may be met without compromising performance at normal operating temperatures. Each temperature sensing circuit may include a selectable temperature threshold value as well as a selectable temperature hysteresis value. In this way, temperature performance characteristics may be finely tuned. 736’ fails to specify an another count circuit, coupled to the first count circuit, and configured to perform a logic operation on the second count signal to generate an enable signal and a sensing adjustment signal; a sense circuit, coupled to the control circuit, generating a reference temperature voltage by dividing a reference voltage according to the sensing adjustment signal, and comparing the reference temperature voltage and a monitor voltage according to the enable signal to generate a determination signal; and a select circuit, coupled to the oscillator, the count circuit and the sense circuit, the select circuit dynamically selecting one of the oscillation signal and the first count signal according to the determination signal, and generating a pulse of a refresh request signal according to the dynamically selected one of the oscillation signal and the first count signal as cited in claim 1. 736’ fails to specify the steps of counting the oscillation signal to generate a second count signal; performing a logic operation on the second count signal to generate an enable signal and a sensing adjustment signal; generating a reference temperature voltage by dividing a reference voltage according to the sensing adjustment signal, and comparing the reference temperature voltage and a monitor voltage according to the enable signal to generate a determination signal; and dynamically selecting one of the oscillation signal and the first count signal according to the determination signal, and generating a pulse of a refresh request signal according to the dynamically selected one of the oscillation signal and the first count signal as cited in claim 11.
Tillinghast et al. (US 5,278,796) disclose a temperature sensing circuit allows a DRAM array to use less power than would normally be possible due to the reduced refresh rate based on the temperature of the DRAM array. The temperature circuit removes the refresh guard banding on the DRAMS. Instead of refreshing a 1 megabyte DRAM every 8 ms, refreshing the DRAMs every 128 ms is possible, depending on the temperature of the DRAM array. 796’ fails to specify an another count circuit, coupled to the first count circuit, and configured to perform a logic operation on the second count signal to generate an enable signal and a sensing adjustment signal; a sense circuit, coupled to the control circuit, generating a reference temperature voltage by dividing a reference voltage according to the sensing adjustment signal, and comparing the reference temperature voltage and a monitor voltage according to the enable signal to generate a determination signal; and a select circuit, coupled to the oscillator, the count circuit and the sense circuit, the select circuit dynamically selecting one of the oscillation signal and the first count signal according to the determination signal, and generating a pulse of a refresh request signal according to the dynamically selected one of the oscillation signal and the first count signal as cited in claim 1. 796’ fails to specify the steps of counting the oscillation signal to generate a second count signal; performing a logic operation on the second count signal to generate an enable signal and a sensing adjustment signal; generating a reference temperature voltage by dividing a reference voltage according to the sensing adjustment signal, and comparing the reference temperature voltage and a monitor voltage according to the enable signal to generate a determination signal; and dynamically selecting one of the oscillation signal and the first count signal according to the determination signal, and generating a pulse of a refresh request signal according to the dynamically selected one of the oscillation signal and the first count signal as cited in claim 11.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862